2015 IL App (2d) 140616
                                  No. 2-14-0616
                            Opinion filed June 29, 2015
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF ALAN HARRIS,          ) Appeal from the Circuit Court
                                        ) of Kane County.
      Petitioner and Counterrespondent- )
      Appellee,                         )
                                        )
and                                     ) No. 12-D-1164
                                        )
HEATHER HARRIS, n/k/a Heather McNabb, )
                                        ) Honorable
      Respondent and Counterpetitioner- ) Kathryn D. Karayannis,
      Appellant.                        ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
       Justices McLaren and Hudson concurred in the judgment and opinion.

                                           OPINION

¶1     Heather Harris, n/k/a Heather McNabb, the respondent and counterpetitioner in this

dissolution-of-marriage case, appeals after the court denied as untimely her motion to reconsider

an order awarding custody of the couple’s child to Alan Harris, the petitioner and

counterrespondent. Heather filed her motion within 30 days of the order’s entry and before the

court entered the final dissolution judgment. Because the relevant final and appealable order

under Illinois Supreme Court Rule 304(b)(6) (eff. Feb 26, 2010) was the predissolution order that

finally determined child custody, of which Heather timely sought reconsideration, we reverse the

ruling that the motion was untimely and remand the matter for its proper consideration.
2015 IL App (2d) 140616


¶2                                      I. BACKGROUND

¶3     On August 10, 2012, Alan filed a petition seeking the dissolution of his marriage to

Heather. The parties had one child, born May 7, 2011. Alan sought permanent and temporary

custody of the child. Heather filed a response and a counterpetition. She sought custody of the

child in both.

¶4     The contested matters were tried over the course of several days from July to November

2013. On November 20, 2013, the court gave an oral ruling as to most matters and asked

counsel for Alan to “prepare an order, a judgment, to conform with [its] ruling.” It ruled on most

of the financial issues, but postponed ruling on the division of guardian ad litem fees. It

discussed the factors relevant to its custody determination at length, ultimately granting full

custody to Alan. It asked the parties to work out certain details of changing residences and

visitation, but ordered that the transition of custody start immediately.

¶5     On November 25, 2013, the court entered a written order conforming to the November 20

oral ruling; the order provided that “[u]ntil the Judgment of Dissolution of Marriage is entered,

the parties will be bound by the terms in this order.” It further provided for a transition for the

child starting on November 20, 2013. Finally, it provided that Alan’s attorney would draft a

dissolution judgment conforming to the written and oral orders, with any disputed terms to be

resolved on December 9, 2013.

¶6     On December 9, 2013, Heather filed a written motion for reconsideration of the “oral

judgment entered on November 20, 2013.” She argued that the court had not given proper

weight to factors including, for instance, the closeness of her relationship with the child. She

asked that the court grant custody to her.




                                                -2-
2015 IL App (2d) 140616


¶7     On December 18, 2013, the court entered a judgment for dissolution of marriage. Alan

received permanent sole custody of the child.

¶8     Also on December 18, 2013, the court set a date of January 29, 2014, for a hearing on

“Defendant’s Motion to Reconsider.” Alan filed a response to the motion on January 8, 2014.

Heather filed an “Addendum/Supplement to [the] Motion to Reconsider.”

¶9     On April 16, 2014, the court ordered the parties to brief the issue of whether Heather had

filed a timely postjudgment motion. On May 23, 2014, the court entered an order in which it

concluded that there was no proper postjudgment motion. It described the order of November

25, 2013, as a “temporary” one and ruled that Heather’s motion to reconsider had not been

constructively refiled after the court entered the dissolution judgment. On June 20, 2014,

Heather filed a notice of appeal.

¶ 10                                      II. ANALYSIS

¶ 11   On appeal, Heather argues that the trial court improperly ruled that her motion to

reconsider was premature and asks us to vacate the ruling and remand the matter for

consideration of her motion on its merits. Citing In re Estate of Pellico, 394 Ill. App. 3d 1052,

1065-67 (2009), she asserts that her appeal is timely because this court always has “jurisdiction

to review a circuit court’s dismissal for lack of jurisdiction.” Alan has not filed an appellate

brief. However, as the merits of the appeal are simple, we may reach them. First Capitol

Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976).

¶ 12   We first address the issue of our own jurisdiction.           We conclude that we have

jurisdiction, but not for the reason that Heather sets out. We further conclude that the question of

whether we have jurisdiction is inseparable from the question of the timeliness of Heather’s

motion to reconsider, so that by resolving the issue of jurisdiction we resolve the whole of the



                                                -3-
2015 IL App (2d) 140616


appeal. We note our duty to address whether we have jurisdiction even when no party raises the

issue. E.g., Department of Healthcare & Family Services v. Cortez, 2012 IL App (2d) 120502,

¶ 7.

¶ 13   The authority that Heather cites that recognizes our authority to review a lack-of-

jurisdiction-based dismissal of an initial pleading does not address our authority to review a lack-

of-jurisdiction-based dismissal of a motion to reconsider. With exceptions not relevant here, this

court has jurisdiction to consider appeals only from final orders. See Ill. S. Ct. R. 301 (eff. Feb.

1, 1994) (“Every final judgment of a circuit court in a civil case is appealable as of right.”).

Further, “[a]n order denying a post-judgment motion is not itself a judgment, *** and is not an

appealable order.” Sears v. Sears, 85 Ill. 2d 253, 258 (1981). Instead, the denial of a proper

postjudgment motion is reviewable as part of the review of the final order against which the

motion is directed. See Sears, 85 Ill. 2d at 258. Thus, a case such as Pellico, which recognizes

our jurisdiction to review a final order—the dismissal of a complaint for lack of jurisdiction—in

no way recognizes an independent ability to review the denial of a postjudgment motion.

¶ 14   That the denial of Heather’s postjudgment motion is not independently reviewable leaves

open that the denial is reviewable as described above: as an order denying a properly filed

postjudgment motion reviewable in connection with an appeal of the final order. Both Heather

and the trial court appear to have assumed that the only relevant final order was the judgment for

dissolution of marriage. That, as we explain, is not correct. This is so because the child-custody

order of November 25, 2013, was an independently appealable final order under Rule 304(b)(6).

¶ 15   For the better part of three decades, the rule in Illinois was that a dissolution action raised

only a single claim. See In re Marriage of Leopando, 96 Ill. 2d 114, 119 (1983) (establishing the

single-claim rule). In particular, under Leopando, an order deciding permanent custody of a



                                                -4-
2015 IL App (2d) 140616


child did not decide a separate claim in a dissolution action; the order was thus interlocutory and

could be immediately appealed only as a matter of the court’s discretion under Illinois Supreme

Court Rule 306(a)(1)(v) (eff. July 1, 1982). Leopando, 96 Ill. 2d at 117-20.

¶ 16   The rule in Leopando has now been changed. As of February 26, 2010, the supreme

court caused the rule to be superseded. Rule 304(b)(6), added on that date, now provides that

among those judgments immediately appealable without a special finding by the court are

“custody judgment[s] entered pursuant to the Illinois Marriage and Dissolution of Marriage Act

(750 ILCS 5/101 et seq.).”     Ill. S. Ct. R. 304(b)(6) (eff. Feb. 26, 2010).      The committee

comments explain that, under Rule 304(b)(6), “a child custody judgment, even when it is entered

prior to the resolution of other matters involved in the dissolution proceeding such as property

distribution and support, shall be treated as a distinct claim and shall be appealable without a

special finding.” Ill. S. Ct. R. 304, Committee Comments (adopted Feb. 26, 2010). In other

words, a permanent custody order is a final order, appealable without regard to the pendency of

remaining issues in the dissolution proceeding.        The comments further suggest that the

applicability of Rule 304(b)(6) is limited to permanent custody determinations “as distinguished

from any temporary or interim orders of custody entered pursuant to section 603 of the Act (750

ILCS 5/603) and any orders modifying child custody subsequent to the dissolution of a

marriage.” Ill. S. Ct. R. 304, Committee Comments (adopted Feb. 26, 2010).

¶ 17   The order of November 25 was a final custody order under Rule 304(b)(6). To be sure,

the trial court referred to the November 25 order as “temporary.” That characterization was,

however, inaccurate as to the substance of the custody determination, and we deem the order

final despite the court’s characterization. See In re Marriage of Lawrence, 146 Ill. App. 3d 307,

309-10 (1986) (looking to the substance of a maintenance order, not to the trial court’s



                                               -5-
2015 IL App (2d) 140616


characterization of it as “temporary,” in determining the order’s reviewability). In the November

25 order, the court specifically provided that the same custody determination was to appear in the

dissolution judgment, so that the court intended that there be no difference in substance between

the November 25 custody determination and that in the dissolution judgment. If anything in the

November 25 order had a temporary aspect, it was in the provisions for the child’s transition to

living with Alan. The existence of those provisions only emphasizes that the order contemplated

an immediate change that the court did not contemplate reversing.

¶ 18   We note that Heather’s December 9 motion sought reconsideration of the “oral judgment

entered on November 20, 2013,” and not the written order of November 25. That did not change

its effectiveness as a postjudgment motion. This is so despite the provision of Illinois Supreme

Court Rule 272 (eff. Nov. 1, 1990) that “[i]f at the time of announcing final judgment the judge

requires the submission of a form of written judgment *** the judgment becomes final only

when the signed judgment is filed.” The substance of a proper postjudgment motion is simply a

request for relief from the judgment: “to qualify as a postjudgment motion, a motion must

request at least one of the forms of relief specified in section 2-1203 of the Code of Civil

Procedure (735 ILCS 5/2-1203 (West 2006)), namely, rehearing, retrial, modification, vacation,

or other relief directed against the judgment.” In re Marriage of Valkiunas, 389 Ill. App. 3d 965,

968 (2008). Heather’s motion was filed after the final order of November 25, and, despite

referencing the oral order, it was directed against the final order, in that it sought a change in the

custody determination. That made it a postjudgment motion directed against the final custody

determination.

¶ 19   In sum, the relevant final judgment here was the November 25 written order. Heather’s

December 9 motion to reconsider was filed within 30 days after that judgment and directed



                                                -6-
2015 IL App (2d) 140616


against it, so that it was a proper postjudgment motion. Illinois Supreme Court Rule 303(a)(1)

(eff. May 30, 2008) provides that a party must file his or her notice of appeal either (1) within 30

days after the entry of a final judgment, or (2) if a timely postjudgment motion directed against

the judgment is filed, within 30 days after the order disposing of the postjudgment motion.

Heather filed her appeal within 30 days after the court’s ruling on her motion. As a result,

Heather’s appeal was timely and we have jurisdiction to hold that, because her motion was

proper, the court erred in ruling otherwise.

¶ 20                                    III. CONCLUSION

¶ 21   For the reasons stated, we reverse the court’s ruling that Heather’s motion was untimely

and remand the matter for consideration of the motion on its merits.

¶ 22   Reversed and remanded.




                                               -7-